DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 July 2020 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 7, and 21, Rendusara et al. US 2016/0006481 (“Rendusara”) teaches power system to provide electrical power to a drilling rig (downhole equipment, refer to [0029] and [0033]-[0035]) comprising: 
a stationary primary power supply subsystem (910, fig. 9); 
an intermediate electrical subsystem comprising an intermediate subsystem input transformer  (step-up transformer 912, fig. 9 and refer to [0112]) electrically coupled to the stationary primary power supply subsystem for transforming primary power at another voltage that is less than the high voltage of the intermediate power to the high voltage of the intermediate power, 

Gardner US 2015/0330048 (“Gardner”) teaches the stationary primary power supply substation being located remotely from a movable rig electrical subsystem (a movable decommissioning rig tower capable of supporting an operation of milling out a 10 meter length of well casing, the rig tower and associated equipment connect to a source of drilling mud, power, which is not located on said platform.  The source of drilling mud, power may be located on a jack up rig or other structure adjacent the platform, refer to [0013]).
Atakknan US 4,420,202 (“Atakknan”)/Broad US 4,074,926 (“Broad”)/Warren US 4,309,734 (“Warren”) teach a first connector member electrically coupled to the no more than two three-phase intermediate conductors and configured for releasable mating engagement with a second connector member electrically coupled to the movable rig electrical subsystem
The combination of Rendusara, Gardner, and Atakknan/Broad/Warren taken alone or in combination do not teach or fairly suggest a power system to provide electrical power to a drilling rig wherein a movable rig electrical subsystem comprises an input transformer and an intermediate conductor electrically coupled to the intermediate subsystem input transformer, and a first connector member electrically coupled to the intermediate conductor and configured for releasable mating engagement with a second connector member electrically coupled to an input transformer of the movable rig electrical subsystem.
Regarding Claims 2-6, they depend from Claim 1.
Regarding Claims 8-13, they depend from Claim 7.
Regarding Claims 22-27, they depend from Claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-
/BRIAN K BAXTER/Examiner, Art Unit 2836
13 December 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836